Citation Nr: 1047395	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  07-24 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for psychiatric disability, to 
include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to May 2004.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in December 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

The claim for service connection for PTSD has been 
recharacterized by the Board as indicated on the title page of 
this decision light of the Court's holding in Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (claimant seeking service 
connection for psychiatric disability who has no special medical 
expertise is not competent to provide diagnosis requiring 
application of medical expertise to facts such as claimant's 
description of history and symptoms; VA should construe claim for 
service connection based on reasonable expectations of non-expert 
claimant).  

The Veteran provided testimony at a May 2008 hearing before the 
undersigned Veterans Law Judge.
 
This case was the subject of a Board remand dated in August 2008. 


FINDING OF FACT

The preponderance of the medical evidence indicates that the 
Veteran does not have PTSD or any other psychiatric disability 
recognized under laws and regulations pertaining to VA service-
connected compensation benefits.






CONCLUSION OF LAW

The criteria for service connection for psychiatric disability, 
to include PTSD, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010); 75 Fed. 
Reg. 39,852 (July 13, 2010) (to be codified at 38 C.F.R. 
§ 3.304(f)).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his or her 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1).

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

A September 2006 VCAA notice letter from the RO informed the 
Veteran of what evidence was required to substantiate his claim 
for service connection for PTSD.  This letter also informed him 
of his and VA's respective duties for obtaining evidence.  In 
addition, the September 2006 VCAA notice letter explained how a 
disability rating is determined for a service-connected disorder 
and the basis for determining an effective date upon the grant of 
any benefit sought, in compliance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The required VCAA notice was 
completed in September 2006, prior to the initial adjudication of 
the Veteran's claim in December 2006.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond to 
VA notices.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to finally 
decide this appeal. 

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment records, reports of post-service 
treatment, and reports of VA examinations.  A significant 
quantity of additional service treatment and service personnel 
records were obtained from the service department in July 2010, 
pursuant to the Board's August 2008 remand of this matter.

With respect to the VA examination provided in August 2010, 
conducted pursuant to the Board's August 2008 remand in this 
matter, the Board notes that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  An opinion is considered adequate when it 
is based on consideration of an appellant's prior medical history 
and examinations and describes the disability in sufficient 
detail so that the Board's evaluation of the claimed disability 
is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 
124 (2007).  

In this case, the August 2010 report of examination is extensive 
in its reasoning, review of the claims file, and recitation of 
history.  It is based on an accurate factual background and 
contains a sound rationale for its conclusions.  For these 
reasons, the Board finds that it has fulfilled its duty to assist 
in providing the Veteran an examination and medical opinion in 
this matter.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no indication 
in the claims file that there are additional available relevant 
records that have not yet been obtained.


Merits of the Claim

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of 
service connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, evidence of 
in-service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disability.  Shedden v. 
Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Further, under certain circumstances, lay statements may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability, or symptoms of disability, susceptible of lay 
observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Generally, service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice stressor 
occurred.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service will vary depending on 
whether the Veteran "engaged in combat with the enemy."  See 
Hayes v. Brown, 5 Vet. App. 60 (1993).  If the evidence 
establishes that the Veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  

Prior to July 13, 2010, VA regulations and Federal court 
precedent decisions generally provided that if the claimed 
stressor is not combat related, the Veteran's lay testimony 
regarding his or her inservice stressor is insufficient, standing 
alone, to establish service connection and must be corroborated 
by credible evidence.  See, e.g., Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996); Doran v.  Brown, 6 Vet. App. 283, 289 
(1994).  The Court of Appeals for Veterans Claims has held that 
there is no requirement that such corroboration must be found in 
the service records.  However, the credible supporting evidence 
cannot consist solely of after-the-fact medical nexus evidence.  
See Moreau v. Brown, 9 Vet. App. 389 (1996).

Effective July 13, 2010, however, VA has amended its rules for 
adjudicating disability compensation claims for PTSD contained at 
38 CFR § 3.304(f) to relax the evidentiary standard for 
establishing the required in-service stressor in certain cases.  
This revision adds to the types of claims the VA will accept 
through credible lay testimony alone, as being sufficient to 
establish occurrence of an in-service stressor without 
undertaking other development to verify the Veteran's account.  
VA's specific PTSD regulation, 38 C.F.R. § 3.304(f), previously 
only authorized VA to accept statements from Veterans who served 
in combat, as denoted by combat-related awards or decorations or 
other evidence sufficient to establish participation in combat, 
as sufficient to accept the occurrence of the claimed in-service 
stressor.  VA later amended its PTSD regulations to also accept 
the statements of Veterans who are former Prisoners-of-War and 
those with an in-service diagnosis of PTSD as sufficient to 
establish occurrence of an in-service stressor if they are 
consistent with the places, types, and circumstances of service.  

One significant result of the recent amendment of 38 CFR § 
3.304(f) is the elimination of the requirement for corroborating 
evidence of the claimed in-service stressor if it is related to 
the Veteran's "fear of hostile military or terrorist activity."  
The new regulatory provision requires that:  (1) A VA 
psychiatrist or psychologist, or contract equivalent, must 
confirm that the claimed stressor is adequate to support a 
diagnosis of PTSD; (2) the claimed stressor is consistent with 
the places, types, and circumstances of the Veteran's service; 
and (3) the Veteran's symptoms are related to the claimed 
stressor.  75 Fed. Reg. 39,852 (July 13, 2010) (to be codified at 
38 C.F.R. § 3.304(f)). 

In adjudication of the merits of this matter, the Board must 
determine the value of all evidence submitted, including lay and 
medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006).  The evaluation of evidence generally involves a 3-
step inquiry.  First, the Board must determine whether the 
evidence comes from a "competent" source.  The Board must then 
determine if the evidence is credible, or worthy of belief.  Barr 
v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible).  The third step of this 
inquiry requires the Board to weigh the probative value of the 
proffered evidence in light of the entirety of the record.  

In ascertaining the competency of lay evidence, the Courts have 
generally held that a layperson is not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183 (1997).  In certain instances, however, lay evidence has 
been found to be competent with regard to a disease with "unique 
and readily identifiable features" that is "capable of lay 
observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 
(2007) (concerning varicose veins); see also Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated 
shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) 
(tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  
Laypersons have also been found to not be competent to provide 
evidence in more complex medical situations.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses. 38 
C.F.R. § 3.159(a)(1).

After determining the competency of evidence, the Board must then 
assess it credibility and weigh its probative value.  In this 
function, the Board may properly consider internal inconsistency, 
facial plausibility, and consistency with other evidence 
submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. 
App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed 
Cir. 1997) (holding that the Board has the "authority to 
discount the weight and probative value of evidence in light of 
its inherent characteristics in its relationship to other items 
of evidence"). 

The standard of proof to be applied in decisions on claims for 
Veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 
2002).  A claimant is entitled to the benefit of the doubt when 
there is an approximate balance of positive and negative 
evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits 
and the evidence is in relative equipoise, the claimant prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).  

In the present case, the Board finds that there is sufficient 
evidence to corroborate the Veteran's claimed in-service 
stressors.  The Veteran asserts that at some time from 1997 to 
October 1988 there was a multi-aircraft collision about the USS 
Nimitz, which resulted in an explosion and fire.  He describes 
having assisted in extinguishing the fire and witnessing a sailor 
being burned.  He also relates that that while serving aboard the 
USS Enterprise, he assisted in extinguishing a fire following an 
aircraft collision, and witnessed a sailor getting his arm 
grinded off when it was sucked into an aircraft engine.  

The Veteran's service personnel file verifies service aboard the 
USS Nimitz (CVN 68) from July 1984 to March 1989, and service 
aboard the USS Enterprise (CVN 65) from February 1998 to April 
2001.  A Navy Achievement Medal citation notes the Veteran 
received the medal for heroic achievement in the superior 
performance of his duties while serving on the USS Nimitz (CVN 
68) during a major flight deck fire in the early morning of 
November 30, 1988, while deployed in the North Arabian Sea.  The 
fire damaged eight aircraft and was described as ship-
threatening.  The Veteran was found to have performed 
professionally and aggressively during a most crucial time when 
lives and property were at risk; to have demonstrated the utmost 
courage, leadership, and disregard for personal safety; to have 
advanced a team into the fire when other hose teams were 
reluctant to move in; and to have taken actions that personally 
resulted in the preservation of both life and property.  

The Veteran additionally received a Navy and Marine Corps 
Achievement Medal for superior performance in responding to the 
major flight deck conflagration on November 8, 1998.  Service 
department documentation and histories indicate that one person 
was killed and 15 were wounded in the incident.

As both the Board and the RO have found that the Veteran's PTSD 
stressors have been sufficiently corroborated, the Board's 
adjudication of this matter without RO consideration of amended 
38 C.F.R. § 3.304(f), which liberalizes the regulations as to 
what is required to corroborate a PTSD stressor in some cases, is 
not prejudicial to the Veteran's claim.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Although there is sufficient evidence to corroborate the 
Veteran's claimed in-service PTSD stressors, the preponderance of 
the evidence indicates that the Veteran does not have PTSD or any 
other psychiatric disability (as that term is defined under laws 
and regulations pertaining to VA disability compensation 
benefits), as detailed directly below.  

By way of history, service treatment records, including records 
of treatment at substance abuse rehabilitation programs in July 
and August 1989, and March and April 2001, indicate that the 
Veteran was treated for alcohol dependence and nicotine 
dependence during active service.  At his May 2004 service 
discharge examination, it was noted that the Veteran had been 
treated for alcoholism.  The Veteran indicated that he had not 
currently or any time in the past experienced nervous trouble of 
any sort (anxiety or panic attacks), habitual stammering or 
stuttering, loss of memory or amnesia, or neurological symptoms, 
frequent trouble sleeping, depression or excessive worry, 
attempted suicide, or use of illegal drugs or abuse of 
prescription drugs.  He did indicate that he had received 
counseling and had been evaluated or treated for a mental 
condition.  On a separate form a reviewing physician elaborated 
with the notation "alcoholism quit 2001."  The Veteran was 
clinically evaluated as psychiatrically normal at the May 2004 
service discharge examination.   

At a VA examination in August 2010, the examiner conducted a 
detailed review of the claims file, took a detailed history from 
the Veteran, and performed a detailed mental health examination, 
with psychological testing.  The examiner concluded that the 
Veteran did not have PTSD.  The only Axis I diagnosis was alcohol 
dependence, and cannabis dependence reported in full remission.    
The examiner additionally diagnosed the Veteran as having an 
antisocial personality disorder.  The examiner provided an 
extensive and soundly reasoned rationale for this medical 
opinion, based on facts supported by the evidence of record.    
The examiner opined that although the Veteran's claimed in-
service PTSD stressors were corroborated, he did not report 
hyperarousal or hyperalertness symptoms.  There was no 
disturbance in vocation or relationships, or evidence of 
significant intrusive recollection of the reported traumas.  The 
examiner specifically opined that there was no evidence of an 
anxiety or an Axis I disorder being caused by the Veteran's 
military experiences.  The examiner further opined that the 
Veteran's personality disorder was clearly in evidence prior to 
service, and was not caused by or the result of his military 
experiences, including his reported traumas.  The examiner opined 
that if anything the Veteran had shown an improvement in social 
and occupational functioning since his time in the military, in 
comparison with his pre-military history in which he had been 
arrested on several occasions and unable to hold a job 
consistently.  The examiner assigned global assessment of 
functioning of 70, for some mild symptoms or difficulty in social 
and occupational functioning secondary to a combination of 
alcohol dependence and antisocial personality, both unrelated to 
military service.  

Because the VA examiner's opinion is extensively and soundly 
reasoned and based on extensive history, review of the claims 
file, psychological examination, and psychological testing, and 
an accurate factual foundation, the Board affords the examiner's 
opinion a very high probative weight.   See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008) (factors to consider in assigning 
probative weight to medical opinion include accurate factual 
foundation, and most of the probative value of a medical opinion 
comes from its reasoning).

Consistent with the August 2010 VA examination report, there is 
additional evidence to indicate that the Veteran does not have 
PTSD, depression, or anxiety,  but does have a substance abuse 
disorder and a personality disorder, as detailed below.  

In July 2006 the Veteran underwent an extensive evaluation at VA 
for PTSD, performed by a VA Ph.D. clinical psychologist.  The 
extensive report of evaluation includes an extensive and accurate 
history, psychological examination of the Veteran, and results of 
psychological testing, but with indications that the testing 
"might not be a valid measure of the veteran's actual level of 
distress and functioning," due to the Veteran's lack of 
discrimination between items insofar as he reported a moderate 
amounts of distress on almost all items.  The diagnostic 
impressions were alcohol dependence in full, sustained remission; 
nicotine dependence in early, full remission; and antisocial 
personality disorder.  Global assessment of functioning was 
evaluated as 75.  She opined that the Veteran had a clear history 
of alcohol dependence, beginning before service, and that the 
majority of his past problems and difficulties were attributable 
to this history.  The examiner opined that in addition the 
Veteran appeared to have some personality traits and 
characteristics, beginning in childhood, that had made it more 
difficult for him to cope in certain situations or get complete 
satisfaction out of relationships with others.  She elaborated 
that these types of personality characteristics can cause periods 
of low mood or irritability, but that these did not warrant an 
additional Axis I psychiatric diagnoses.

An August 2006 VA treatment note reflects that the Veteran was 
seen in follow-up to his July 2006 PTSD evaluation.  The 
clinician noted that the Veteran had been referred for an 
evaluation as to whether the Veteran had PTSD, but that he did 
not meet the criteria for PTSD in terms of symptoms or 
impairment.  She reiterated from the July 2006 report that the 
Veteran had a clear history of alcohol dependence, beginning 
before service, and that the majority of his past problems and 
difficulties were attributable to this history.  She also 
repeated that in addition the Veteran appeared to have some 
personality traits and characteristics, beginning in childhood, 
that had made it more difficult for him to cope in certain 
situations or get complete satisfaction out of relationships with 
others, and that these types of personality characteristics can 
cause periods of low mood or irritability, but that these did not 
warrant an additional Axis I psychiatric diagnosis.

As the July and August 2006 notes of psychiatric treatment 
records are based on a thorough and accurate history and factual 
foundation, psychological examination and testing, and sound and 
persuasive reasoning, the Board finds that the conclusions 
contained in these reports are of a high probative value.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).

There is additional evidence indicating that the Veteran does not 
have PTSD or any other Axis I disorder other than a substance 
abuse disorder.  During VA treatment in May 2007, April 2008, and 
March 2009, the Veteran denied altered mental status, memory 
loss, abnormal movements, blackouts, hallucinations, anxiety, 
irritability, sleep disturbance, depression, apathy, and suicidal 
and homicidal thoughts.  The treating clinician noted that the 
Veteran did not seem to experience anxiety or depression.  In 
April 2008 a PTSD screening was evaluated as negative, for the 
reason that the Veteran related that he had not ever had an 
experience that was so frightening, horrible, or upsetting such 
that, in the past month, he had nightmares about it or thought 
about it when he did not want to; tried hard not to think about 
it or went out of his way to avoid situations that reminded him 
of it; was constantly on guard, watchful or easily startled; or 
felt numb or detached from others, activities, or his 
surroundings.  Also in April 2008, and earlier, in April 2007, a 
depression screening was negative, for the reason that the 
Veteran indicated that over the last two weeks he had not at all 
experienced little interest or pleasure in doing things, and was 
not at all feeling depressed or hopeless.  At a September 2008 
treatment session global assessment of functioning was evaluated 
as 81.  Active problems in VA treatment records, such as those in 
a record of treatment in April 2007, include antisocial 
personality disorder, and alcohol dependence in remission, but no 
diagnosis of anxiety, depression, or PTSD.  

There is no competent medical evidence of record indicating that 
the Veteran has PTSD or any other psychiatric disorder other than 
Axis I substance abuse disorders and an Axis II personality 
disorder.  At his May 2008 Board hearing, the Veteran provided 
testimony that he experienced symptoms that in his opinion were 
due to PTSD, and that during service clinicians said he had PTSD.  
This does not constitute competent medical evidence of PTSD, and 
the Veteran's recounting a diagnosis of PTSD as related to him by 
in-service clinicians is of no, or at most only very attenuated, 
probative value as the Board does not have information as to the 
factual foundation or rationale for this diagnosis.  See, e.g., 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995) ("we hold here 
that the connection between what a physician said and the 
layman's account of what [the physician] purportedly said, 
filtered as it was through a layman's sensibilities, is simply 
too attenuated and inherently unreliable to constitute 'medical' 
evidence").

Further, to the extent the Veteran asserts that his current 
symptoms are manifestations of PTSD rather than substance abuse 
disorders and a personality disorder, he is competent to report 
his current symptoms but not the underlying psychiatric etiology 
or diagnosis, which is a complex medical determination beyond his 
competence as a layperson.  See Clemons v. Shinseki, 23 Vet. App. 
1 (2009) (claimant seeking service connection for psychiatric 
disability who has no special medical expertise is not competent 
to provide diagnosis requiring application of medical expertise 
to facts such as claimant's description of history and symptoms).  
The Board finds that he is credible in reporting the symptoms and 
what in-service clinicians told him, but he is not competent to 
render a diagnosis of PTSD himself, so that his assertions in 
this regard are of little or no probative weight.  See 38 C.F.R. 
§ 3.159(a) (by "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical diagnoses, 
statements, or opinions). 

The Board has considered whether the Veteran's diagnosed alcohol 
and substance abuse disorders or personality disorder may be 
considered a current disability for VA service-connected 
compensation benefits purposes.  Service-connection for these 
conditions on a direct basis is precluded.  38 C.F.R. § 3.303(c) 
provides in pertinent part that in the field of mental disorders, 
personality disorders which are characterized by developmental 
defects or pathological trends in the personality structure 
manifested by a lifelong pattern of action or behavior, chronic 
psychoneurosis of long duration or other psychiatric 
symptomatology shown to have existed prior to service with the 
same manifestations during service, which were the basis of 
service diagnosis will be accepted as showing preservice origin; 
and, further, that personality disorders and mental deficiency as 
such are not diseases or injuries within the meaning of 
applicable legislation.  See 38 C.F.R. §§ 3.303(c), 4.9; Winn v. 
Brown, 8 Vet. App. 510, 516 (1996).  Thus the Veteran's diagnosed 
personality disorder is not a condition meeting the definition of 
"disability" for which service-connected may be established.

Similarly, with respect to the Veteran's diagnosed substance 
abuse disorders, 38 U.S.C.A. §§ 1110 and 1131 provide 
specifically that no compensation shall be paid if a Veteran's 
disability is the result of the Veteran's own willful misconduct 
or the abuse of alcohol or drugs.  Thus, service-connection is 
not warranted for the Veteran's diagnosed substance abuse 
disorders.

The Board notes that in the case of alcohol or drug abuse that is 
diagnosed as secondary to (that is, caused or aggravated by) 
service-connected disability, service-connected compensation may 
be warranted for such disability.  In this case, however, the 
medical evidence is uniform and without contradiction that the 
Veteran has a primary drug and alcohol abuse disorder not caused 
or aggravated by any other psychiatric disability or service-
connected disability.  Cf. See Allen v. Principi, 237 F. 3d 1368 
(Fed. Cir. 2001) (38 U.S.C.A. § 1110, barring veterans' 
disability compensation "if the disability is a result of the 
veteran's own willful misconduct or abuse of alcohol or drugs" 
does not preclude compensation for an alcohol or drug abuse 
disability secondary to a service-connected disability). 

In conclusion, the Board finds that the Veteran's claimed in-
service stressors are adequately substantiated, but that the 
preponderance of the evidence indicates that the Veteran does not 
have PTSD or other psychiatric disability recognized under 
applicable laws and regulations pertaining to VA compensation 
benefits.  Accordingly, entitlement to service connection for 
psychiatric disability, to include PTSD, is not warranted.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(c), 3.304(f), 4.9; 
Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

As the preponderance of the evidence is against a finding of 
current psychiatric disability, the benefit of the doubt is not 
for application in resolution of this appeal.  



ORDER

Entitlement to service connection for psychiatric disability, to 
include PTSD, is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


